Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Corrected Notice of Allowability to additionally amend the Specification to add back the cross reference heading missing from the 6/15/20 filing.
Terminal Disclaimer
The terminal disclaimer(s) filed on 1/14/22 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews with Eryn Fuhrer on 1/14/22 and 1/28/22.
	Application is changed as follows:

Change Specification by adding the following heading above line 5:
CROSS REFERENCE TO RELATED APPLICATION

Replace claim 3 with:


wherein said powder has an average particle diameter of less than 150 microns;
wherein the resulting thermoplastic polyurethane has a melting enthalpy of at least 10 J/g;
wherein the resulting thermoplastic polyurethane has a Tc of at least 90°C;
wherein the resulting thermoplastic polyurethane has a Tm measured by DSC of greater than 170°C; and
wherein the resulting thermoplastic polyurethane has a (Tm:Tc) of between 58°C and 71°C.

Change claim 12 line 3 from “(including phenolics, phosphites, thioesters, and/or amines)" to – including phenolics, phosphites, thioesters, and/or amines –.


Allowable Subject Matter
Claims 3-13 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.